Citation Nr: 0708746	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-02 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to a service-connected right knee 
disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for rheumatoid 
arthritis.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

7.  Entitlement to service connection for a back disorder as 
secondary to a service-connected right knee disorder.



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney-At-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This case comes before the Board from an October 1999 RO 
decision which, in pertinent part, denied service connection 
for a left knee disability as secondary to a service- 
connected right knee disorder, diabetes mellitus, hearing 
loss, hypertension, an eye disorder, and rheumatoid 
arthritis, and also found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a back disorder.  The October 1999 RO decision also 
denied an increased rating for a right knee disorder, but the 
veteran later expressed satisfaction with subsequent 
resolution of this issue, and thus the issue is not currently 
on appeal.

The veteran filed a substantive appeal (VA Form 9) of the 
RO's October 1999 decision on February 10, 2003.  While the 
substantive appeal includes issues not then in appellate 
status, the appeal also includes issues which were in 
appellate status and which were addressed by the RO in its 
October 1999 decision.

In this substantive appeal, the veteran requested a hearing 
before the Board sitting at the RO (i.e. Travel Board 
hearing).  Review of the claims file did not indicate that 
such a hearing had been provided.  Accordingly, the Board 
remanded the appeal to the RO in March 2006, so that a Travel 
Board hearing could be provided.  

A hearing was held in September 2006 at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  At that hearing, the veteran withdrew 
from appellate consideration the issue of service connection 
for hypertension.  

The issue of secondary service connection for a back 
disorder, and the issue of secondary service connection for a 
left knee disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus was not present in military service or 
to a compensable degree within one year of the veteran's 
separation from service, nor is diabetes mellitus otherwise 
attributable to service.  

2.  Hearing loss was not present in military service or to a 
compensable degree within one year of the veteran's 
separation from service, nor is hearing loss otherwise 
attributable to service.  

3.  There is no competent evidence that the veteran has an 
eye disorder for which service connection may be granted that 
is attributable to military service.  

4.  There is no competent evidence that the veteran currently 
has rheumatoid arthritis.  

5.  In an unappealed decision dated in July 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disorder.

6.  Evidence received since that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of 
this claim.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Hearing loss was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

3.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  Rheumatoid arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

5.  The evidence received since the last final decision on 
the issue of service connection for a back disorder is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in September 2003, VA satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Specifically, VA notified the veteran of 
information and evidence necessary to substantiate the 
claims; the information and evidence that VA would seek to 
provide; and the information and evidence that the veteran 
was expected to provide.  
It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's September 2003 letter 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to the RO.  In addition, the January 
2003 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

VA has done everything reasonably possible to assist the 
veteran with respect the claim and has met its duty to 
assist.  Service medical records and post-service medical 
records from VA and from private providers have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  As well, the 
RO afforded the veteran VA examinations in connection with 
his claims, and the veteran was afforded a Hearing before the 
undersigned.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
regulation.  38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and sensorineural hearing 
loss is manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  

In this case, the veteran submitted his petition to reopen 
his claim of service connection for a back disorder prior to 
August 29, 2001.   Prior to August 29, 2001, new and material 
evidence was defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

Service Connection for an Eye Disorder, Rheumatoid Arthritis, 
Diabetes Mellitus

With respect to an eye disorder, service medical records are 
negative for any eye disorders or visual defects.  At the 
June 1983 separation physical examination, the veteran's 
uncorrected visual acuity in each eye was 20/20.  

A VA eye examination was performed in August 1999.  The 
diagnosis was hyperopia and some astigmatism, correctable 
with glasses.  The assessment was that these eye defects were 
congenital.  By definition, congenital defects are not caused 
by an incident of service.  In all, there is no competent 
evidence that the veteran now has an eye disorder for which 
service connection may be granted.  

With respect to rheumatoid arthritis, complaints of multiple 
joint pain identified as arthralgias were first verified 
several years after the veteran completed military service.  
Some clinicians have attributed the veteran's multiple joint 
complaints to fibromyalgia and/or fibromyositis.   
Additionally, a March 1998 VA treatment entry indicates a 
high positivity for rheumatoid arthritis.  On a VA general 
medical examination in August 1999, it was noted that 
rheumatoid arthritis was suspected as a cause the veteran's 
arthralgias.  However, the examiner, who had reviewed the 
veteran's medical record, stated that there was no definite 
diagnosis of rheumatoid arthritis.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, while rheumatoid arthritis 
was suspect by two physicians, neither diagnosed it.  The 
evidence of record does not, in fact, contain a diagnosis of 
rheumatoid arthritis.  

With respect to diabetes, there is no objective evidence of 
the presence of diabetes during military service or to a 
compensable degree within one year of the veteran's 
separation from service.  Diabetes was first suspected, 
though not confirmed, by VA clinicians about 10 years after 
the veteran completed service.  A firm diagnosis of diabetes 
was first rendered about 15 years postservice.  In any event, 
there is no competent medical evidence of record linking the 
veteran's current diabetes to his military service.  

The Board has considered the veteran's testimony that he has 
experienced peripheral neuropathy, claimed as indicative of 
the presence of diabetes, ever since military service.  The 
medical evidence, however, first demonstrates the presence of 
peripheral neuropathy about 10 years after the veteran 
completed service.  In fact, clinicians have observed that 
the etiology of his peripheral neuropathy is unknown.  Even 
assuming that his peripheral neuropathy was indicative of the 
presence of diabetes, it nevertheless remains that the 
peripheral neuropathy was not objectively demonstrated until 
many years after military service.  

At bottom, the veteran's lay assertions are the only evidence 
linking diabetes, an eye disorder, or rheumatoid arthritis to 
military service.  There is no indication from the record 
that the veteran has medical training or expertise and, as a 
lay person, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons discussed above, service connection for an 
eye disorder, rheumatoid arthritis, and diabetes mellitus is 
not warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each of the appellant's claims, that doctrine is not 
applicable.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

Service Connection for Hearing Loss

Because of the poor visual quality of copies of service 
medical records, it cannot be discerned if the veteran's 
hearing acuity was tested at his entrance on active duty in 
July 1980.  Nevertheless, as the veteran is accorded the 
presumption of soundness at service entrance, his hearing 
acuity is deemed to have been within normal limits.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  

In October 1980, pure tone threshold testing was as follows:  

Right ear:  500 Hertz (Hz), 25 decibels (dB); 1000 Hz, 25 dB; 
2000 Hz, 15 dB; 
3000 Hz, 5 dB; 4000 Hz, 35 dB; 6000 Hz, 30 dB.  

Left ear:  500 Hz, 25 dB; 1000 Hz, 25 dB; 2000 Hz, 25 dB; 
3000 Hz, 15 dB;
4000 Hz, 20 dB; 6000 Hz, 20 dB.  

An examination for separation from service was performed in 
June 1983.  Pure tone threshold testing was as follows:

Right ear:  500 Hz, 20 dB; 1000 Hz, 20 dB; 2000 Hz, 15 dB; 
3000 Hz, 15 dB; 4000 Hz, 15 dB; 6000 Hz, 15 dB.  

Left ear:     500 Hz, 20 dB; 1000 Hz, 20 dB; 2000 Hz, 15 dB; 
3000 Hz, 15 dB; 4000 Hz, 20 dB; 6000 Hz, 15 dB.  

The veteran was evaluated at a VA audiology clinic in 
September 1998.  The assessment was that he had mild high 
frequency sensorineural hearing loss in both ears, with 
normal speech discrimination.  Results of pure tone testing 
of the ears, if performed, were not reported.  He was to be 
scheduled to be fitted with hearing aids to improve hearing 
acuity.  

A VA audiology examination was performed in September 1999.  
The veteran indicated he was exposed to noise, during 
military service, when he was around trucks.  At that time, 
pure tone thresholds were as follows:

Right ear:  500 Hz, 15 dB; 1000 Hz, 15 dB; 2000 Hz, 10 dB, 
3000 Hz, 20 dB; 4000 Hz, 25 dB. 

Left ear:    500 Hz, 10 dB; 1000 Hz, 15 dB; 2000 Hz, 20 dB, 
3000 Hz, 15 dB; 4000 Hz, 15 dB.  

Speech recognition ability was 96 percent in each ear.  The 
assessment was that the veteran had normal hearing acuity 
bilaterally.  

With respect to the left ear, the record shows that hearing 
acuity was within normal limits at all frequencies tested in 
October 1980 and again in June 1983.  With respect to the 
right ear, hearing loss was indicated by the presence of 
elevated pure tone thresholds of 30 dB and 35 dB on one 
audiologic examination during service.  See, Hensley v. 
Brown, 5 Vet.App. 155 (1993).  However, hearing was found to 
be within normal limits on the June 1983 separation 
examination.  

Although mild bilateral ear hearing loss was first indicated 
at a VA audiology clinic about 15 years after the veteran 
completed military service, a subsequent VA examination for 
rating purposes did not confirm the presence of a hearing 
loss disability.  There is no evidence of current hearing 
loss disability that can be related to military service.  See 
Cuevas, supra.

In determining that service connection for hearing loss is 
not warranted, the Board has been mindful of the benefit-of-
the-doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

New and Material Evidence to Reopen a Claim of Service 
Connection for a Back Disorder as Secondary to a Service-
Connected Right Knee Disorder

The Board denied service connection for a back disorder in 
December 1990.  The Board found that any low back symptoms 
noted in service were acute and transitory and had resolved 
prior to the veteran's separation from service; also, that 
complaints of low back pain, first shown several years after 
service, were unrelated to the veteran's period of active 
duty.  

The RO issued a merits-adjudication decision in September 
1994 denying service connection for a low back disorder on 
the basis that medical evidence did not link complaints of 
low back pain, for which the veteran sought treatment in 
postservice years, to his period of military service.  
Thereafter, in September 1996 and July 1997 decisions, the RO 
found that new and material evidence had not been received to 
reopen the claim of service connection for a back disorder.  

The RO informed the veteran of its denials.  In each 
instance, the veteran did not appeal during the one year 
prescribed period.  The RO's July 1997 decision is the last 
final denial, on any basis, of the claim of service 
connection for a back disorder.  

The report of a March 1999 VA orthopedic examination, for the 
first time, addresses the question of whether the veteran has 
a back disorder that is attributable to his service-connected 
right knee disorder.  In addressing this matter, it discusses 
the etiology of a condition for which service connection is 
now sought on a secondary basis.  

Consequently, the evidence added to the record since the RO's 
July 1997 decision provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability."  That evidence is so significant that it must be 
considered to fairly decide the merits of the claim of 
service connection for a back disorder.  As such, that 
evidence is new and material and sufficient to reopen his 
previously denied claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


ORDER

Service connection for an eye disorder is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for diabetes mellitus is denied.  

Service connection for hearing loss is denied.

New and material evidence has been received to reopen a claim 
of service connection for a back disorder as secondary to a 
service-connected right knee disorder; to this extent, the 
appeal is granted.  


REMAND

VA x-ray examinations of the lumbar spine, performed in June 
1992 and July 1992, were both evaluated as normal, including 
the intervertebral spaces.  A VA clinical referral note, 
dated in November 1994, indicates a provisional diagnosis of 
lumbosacral disc disease.  The veteran was to be scheduled 
for an MRI of the lumbar spine, though a report of such 
diagnostic imaging, if performed, is not of record.  

VA examinations of the knees and low back were performed in 
March 1999.  The veteran's service-connected right knee 
disorder is classified as status post surgery for service-
connected partial medial meniscectomy of the right knee, with 
Slocum's procedure.  

It was the examiner's assessment that the veteran's left knee 
pain could be secondary to compromise from favoring the right 
lower extremity because of pain and imbalance.  A specific 
orthopedic disorder of the left knee was not then identified.  
Further, the examiner observed that the veteran had a lumbar 
spine disorder, possibly mechanical myofascial pain syndrome.  
It was the examiner's assessment that lumbar pain, like left 
knee pain, could be referable to the service-connected right 
knee disorder because of mechanical imbalance.  

The March 1999 VA examiner's opinion suggests a 
"possibility" that the service-connected right knee 
disorder resulted in left knee pain and lumbar pain.  
However, that assessment is simply too equivocal to serve as 
a basis for a grant of service connection.  See, e.g., 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (A doctor's 
opinion phrased in terms of "may or may not" is an 
insufficient basis for an award of service connection.).  As 
the current record does not contain sufficient medical 
evidence of a nexus between the veteran's service-connected 
right knee disorder and any chronic disorder of the left knee 
or low back that may now be present,  a more definitive 
medical nexus opinion is needed.  38 U.S.C.A. § 5103A(d) 
(West 2002).

Service connection may be granted for disability that is 
proximately due to or aggravated by service-connected disease 
or injury.  Effective October 10, 2006, VA amended 38 C.F.R. 
§ 3.310 to incorporate the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  The new provision states that this includes 
situations when there has been aggravation of a veteran's 
nonservice-connected condition that is proximately due to or 
the result of a service-connected disability, and not due to 
the natural progress of the nonservice-connected disease.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310, 71 Fed. Reg. 52744 (Sept. 7, 2006).

It would be prejudicial to adjudicate the veteran's claims at 
this time without providing notice of the amendment to 38 
C.F.R. § 3.310, and without obtaining a clarifying medical 
opinion as to whether there is a likely relationship, 
sufficient to warrant service connection, between the 
veteran's service-connected right knee disorder and any 
current left knee disorder or low back disorder and, if so, 
establishing the baseline level of severity of the 
nonservice-connected condition.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of any 
left knee disorder or low back disorder 
that may now be present.  Following 
examination and review of the claims 
folder and a copy of this remand, the 
examiner should provide an opinion with 
respect to the following questions:

a)  Is it at least as likely as not (a 50 
percent or greater probability) that a low 
back disorder, if one is now identified, 
was caused or aggravated by the veteran's 
service-connected right knee disorder?

b)  Is it at least as likely as not (a 50 
percent or greater probability) that a 
left knee disorder, if one is now 
identified, was caused or aggravated by 
the veteran's service-connected right knee 
disorder?

c) If any identified left knee disorder or 
low back disorder was aggravated by the 
veteran's service-connected right knee 
disorder, to the extent possible, the 
examiner is requested to provide an 
opinion as to the approximate baseline 
level of severity of the left knee 
disorder and low back disorder before the 
onset of aggravation and the current level 
of severity.

A complete rationale for any opinion 
expressed must be provided.

2.  Ensure the medical opinion responds to 
the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2; see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the claims in light 
of all the evidence of record.  If any 
benefit sought on appeal is not granted, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


